DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wilson et al. (U.S. Publication No.2005/0216082 A1; hereinafter “Wilson).
Regarding claim 1, Wilson discloses an orthopedic implant configured for fusing a bone joint, the implant comprising: an elongated bone fixation/fusion implant body (cage 20) being free of external threads (the concave channel 38  along medial portion 36 shown in Figure 1 is free of external threads) and having internal threads (internal threads of threaded bore 44), the implant body being sized and configured to be inserted through a first bone segment, transversely across a joint region and at least partially into a second bone segment (see Figure 2A), the implant being configured to be left in place in the bone segments postoperatively (see Figure 2A).
Regarding claim 2, Wilson further discloses wherein the elongated implant body and internal threads are configured to mate with another device (see driver 60 in Figure 3) to couple the other device to a proximal end of the implant body (threaded distal end 82 engages threaded bore 44 of cage 40, see end of para.0032).
	Regarding claims 3 and 4, Wilson further discloses wherein the elongated implant body is provided with a central lumen extending therethrough (threaded bore 44) and adapted to receive a guide pin to assist in the placement of the implant within the bone segments (threaded distal end 82 engages threaded bore 44 of cage 40, see end of para.0032). The internal threads of the elongated implant body are located in a proximal end of the central lumen (see Figure 1). 
	Regarding claim 5, Wilson further discloses wherein the elongated implant body is provided with a porous surface configured to be conducive to bony in-growth (see middle of para.0037).
Regarding claim 6, Wilson further discloses wherein the elongated implant body is coated with hydroxyapatite to be conducive to bony in-growth (see middle of para.0037).
Regarding claim 7, Wilson further discloses wherein the elongated implant body is sized and configured to be tapped into place through the first bone segment, transversely across the joint region and at least partially into the second bone segment (see Figures 2A-2B, see also Response to Arguments below).


    PNG
    media_image1.png
    621
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    493
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 10 is allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the elongated implant body has a longitudinal length that is at least four times as long as a maximum transverse width or diameter.  Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the elongated implant body ahs a tapered section and a non-tapered section, and wherein the non-tapered section is at least half as long as an overall longitudinal length of the elongated implant body.  Wilson discloses the claimed invention except for wherein the elongated implant body has a longitudinal length that is at least four times as long as a maximum transverse width or diameter.  Wilson further fails to disclose wherein a non-tapered section of the implant body is at least half as long as an overall longitudinal length of the implant body.  

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Independent claim 1 has been amended to recite in part “an elongated bone fixation/fusion implant body being free of external threads”.  The Applicant asserts that Wilson fails to disclose this feature.  It is respectfully disagreed.
As discussed above, Wilson discloses an elongated bone fixation/fusion implant body (cage 20) being free of external threads (the concave channel 38  along medial portion 36 shown in Figure 1 is free of external threads).  Although cage 20 comprises helical thread 28 along its length, portion 36 of the cage is free of external threads.

    PNG
    media_image3.png
    287
    571
    media_image3.png
    Greyscale


For the reasons discussed above, claims 1-7 continue to stand rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wilson (U.S. Publication No.2005/0216082 A1).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773